 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-CR-00039-DAD-BAM
12                                 Plaintiff,           STIPULATION TO CONTINUE STATUS
                                                        CONFERENCE AND ORDER THEREON
13                          v.
14   SIMEON HERNANDEZ-ORTIZ,                            Date: May 12, 2021
                                                        Time: 1:00 p.m.
15                                 Defendant.           Honorable Barbara A. McAuliffe
16

17          The United States of America, by and through MCGREGOR W. SCOTT, United States
18 Attorney, and KATHLEEN A. SERVATIUS, Assistant United States Attorneys, and the defendant, by
19 and through his respective attorney of record, hereby stipulate to continue the status conference in this

20 case from May 12, 2021 until July 14, 2021 at 1:00 p.m.

21          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the
22 Eastern District of California until further notice. This General Order was entered to address public

23 health concerns related to COVID-19. Further, pursuant to General Order 611 and 620, this Court’s

24 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

25 Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district

26 judges to continue all criminal matters to a date after May 1, 2021.1

27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                         1
30
 1          Although the General Orders and declaration of emergency address the district-wide health
 2 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 3 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 4 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 5 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such

 6 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 7 (9th Cir. 2000) (explaining that a judge ordering and ends-of-justice continuance must set forth explicit

 8 findings on the record “either orally or in writing”).

 9          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory
10 and inexcusable—General Orders 611, 612, 617, 618, and 620 and the subsequent declaration of judicial

11 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

12 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

13 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

14 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

15 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

16 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

17          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”
18 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address
19 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

20 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

21 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

22 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

23 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

24 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

25 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

26 by the statutory rules.

27          In light of the societal context created by the foregoing, this Court should consider the following
28 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                            2
30
 1 justice exception, § 3161(h)(7) (Local Code T4).2 If continued, this Court should designate a new date

 2 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 3 pretrial continuance must be “specifically limited in time”).

 4          The parties request that time be excluded between May 12, 2021 until July 14, 2021for the
 5 following reasons: Defense counsel requires additional time to review the discovery, to conduct

 6 additional investigation and legal research, and to confer with her client about how to proceed in this

 7 case and to conduct additional investigation. Defense counsel has filed a motion to suppress and the

 8 hearing has been moved to June 14, 2021. The parties are also exploring a plea in this matter, and that is

 9 the reason the motion has been continued several times.

10          The proposed status conference date represents the earliest date that all counsel are available

11 thereafter, taking into account counsel’s schedule, defense counsel’s commitments to other clients, and

12 the need for preparation in the case and further investigation, and for a decision on the defendant’s

13 motion to suppress. In addition, the public health concerns cited by General Orders 611, 612, 617, 618,

14 and 620 and presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt

15 in this case because counsel or other relevant individuals have been encouraged to telework and

16 minimize personal contact to the greatest extent possible. It will be difficult to avoid personal contact

17 should the hearing proceed.

18          The parties further believe that time should be excluded, in that failure to grant the requested

19 case schedule would unreasonably deny the defendants continuity of counsel, and unreasonably deny

20 both the defendants and the government the reasonable time necessary for effective preparation, taking

21 into account the parties’ due diligence in prosecuting this case. 18 U.S.C. Section 3161(h)(7)(B)(iv).

22 Based on the above-stated findings, the ends of justice served by the schedule as requested outweigh the

23 interest of the public and the defendant in a trial within the original date prescribed by the Speedy Trial

24 ///

25 ///

26
            2
            The parties note that General Order 612 acknowledges that a district judge may make
27 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
28

      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                         3
30
 1 Act. Therefore, the parties request that the Court exclude the time between May 12, 2021 and July 14,

 2 2021 from calculations under the Speedy Trial Act.

 3   Dated: May 7, 2021                                   PHILLIP A. TALBERT
                                                          Acting United States Attorney
 4

 5                                                        /s/ Kathleen A. Servatius
                                                           KATHLEEN A. SERVATIUS
 6                                                         Assistant United States Attorney

 7

 8 Dated: May 7, 2021                              RUZANNA POGHOSYAN
                                                       RP DEFENSE LAW, APC
 9
                                                          /s/ Ruzanna Poghosyan
10
                                                          RUZANNA POGHOSYAN
11                                                        Attorney for SIMEON HERNANDEZ-ORTIZ

12                                                    ORDER
13          IT IS HEREBY ORDERED that the status conference in this case be continued from May 12,
14 2021 until July 14, 2021 at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe.

15          IT IS FURTHER ORDERED THAT the ends of justice served by the schedule set forth herein as
16 requested outweigh the interest of the public and the defendants in a trial within the original date

17 prescribed by the Speedy Trial Act for the reasons stated in the parties’ stipulation. For the purpose of

18 computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must
19 commence, the time period of May 12, 2021 until July 14, 2021, inclusive, is deemed excludable

20 pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results from a continuance granted by the Court

21 at the parties’ request on the basis of the Court’s finding that the ends of justice served by taking such

22 action outweigh the best interest of the public and the defendant in a speedy trial.

23

24 IT IS SO ORDERED.

25
        Dated:     May 7, 2021                                /s/ Barbara   A. McAuliffe            _
26                                                     UNITED STATES MAGISTRATE JUDGE

27

28

      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                          4
30
